DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 06/08/2020. Claims 1-20 are pending for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a blood pressure measurement device including an operation button, the blood pressure measurement device comprising: 
a processor; and 
a memory, 
wherein the processor is  configured to acquire prescription information, the processor is  configured to determine whether a preparatory action for blood pressure measurement is performed, 
the processor is  configured to perform a blood pressure measurement operation in a case where the operation button is operated with the preparatory action determined to be performed, and 
the processor is  configured to, in a case where the operation button is operated with the preparatory action determined not to be performed, assess that the operation is a medication confirmation operation, and generate and record medication information on the basis of the prescription information thus acquired.

The closest prior art of record is Ashida et al. (US 20041/0167408) where it teaches a blood pressure measurement device including an operation button, the blood pressure measurement device comprising: 
a processor; and 
a memory, 
wherein the processor is  configured to acquire prescription information, the processor is  configured to determine whether a preparatory action for blood pressure measurement is performed, 
the processor is  configured to perform a blood pressure measurement operation in a case where the operation button is operated with the preparatory action determined to be performed. However, the cited reference fail to individually disclose, or suggest when combined, the processor is  configured to, in a case where the operation button is operated with the preparatory action determined not to be performed, assess that the operation is a medication confirmation operation, and generate and record medication information on the basis of the prescription information thus acquired.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the processor is  configured to, in a case where the operation button is operated with the preparatory action determined not to be performed, assess that the operation is a medication confirmation operation, and generate and record medication information on the basis of the prescription information thus acquired in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689